Title: To Thomas Jefferson from Jerman Baker, 16 September 1823
From: Baker, Jerman
To: Jefferson, Thomas


My Dr Sir,
Richmond
16th Sepr 1823
Yours of the 11th Int has this moment been received, & at the same time an express arrives announcing the melancholy tidings of the Death my highly valued friend & companion Mr Eppes; you, Sir, who know his Worth can well imagine the loss his friends have entertained—I am just leaving Town for Buckingham, immediately on my return I will with much pleasure attend to your request—I hope your Health is perfectly restored—Be pleased Sir to present my affectionate regards to your family & to accept for yourself the assurance of my great esteem & respectJerman Baker